DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Klappholz (US 20150175388 A1) in view of Ning et al. (CN 205442341 U, Applicant’s cited prior art).
	Regarding claim 17, the combination of Klappholz and Ning et al. further teaches:
A method for mounting an elevator car roof (ceiling 14, Klappholz) having two toe boards (left and right vertical sections of ceiling 14) to a plurality of uprights (sections A, B, C, D of walls 18, Klappholz) mounted to an elevator car base plate (platform 12, Klapholz), the method comprising the steps of: 	providing the toe boards with projecting brackets (frame bumps 21, Ning et al.) and providing 			the uprights with slots (mounting slots 11, Ning et al.); 
	lowering the elevator car roof (14, Klappholz) toward the elevator car base plate (12, Klappholz) 			such that the projecting brackets of the toe boards are inserted into the slots of the 			uprights until the elevator car roof reaches a mounting position (position shown in 	
	holding the elevator car roof in the mounting position; and mounting the elevator car roof to 			the uprights (via connecting pins 9, figure 1, Ning et al.).  
	Regarding claim 18, the combination of Klappholz and Ning et al. further teaches:
including mounting the elevator car roof to the uprights by mounting the toe boards (left and right vertical sections of ceiling 14, Klappholz) to the uprights (sections A, B, C, D of wall 18, Klappholz, via frame bumps 21, mounting slots 11, and connecting pins 9 of Ning et al.).  
	Regarding claim 19, the combination of Klappholz and Ning et al. further teaches:
including checking that tops of the uprights (A, B, C, D, Klappholz) are flush with an upper edge of each of the toe boards (left and right vertical sections of ceiling 12, Klappholz) before mounting the elevator car roof to the uprights.
	Regarding claim 20, Klappholz teaches:
An elevator car system comprising: 
an elevator car base plate (platform 12, figure 1); 
a plurality of uprights (sections A, B, C, D of walls 18, image 1, below) mounted to the elevator 			car base plate (12); 
an elevator car roof (ceiling 14, figure 1) having a toe board (left	vertical section of ceiling 14) for mounting the elevator car roof to the uprights (ceiling 14 is mounted to sections A, B, C, D by the vertical sections, see figure 1) at a mounting position (at the top of sections A, B, C, D) of the elevator car roof (14); 
	Klappholz does not teach at least one projecting bracket and a slot in one of the uprights.
	However, Ning et al. teach:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the mounting slots and frame bumps taught by Ning et al. in the elevator car structure taught by Klappholz to simplify the design of the elevator car. The mounting slots of Ning et al. serve dual purposes. They hold the car roof in the mounting position during assembly of the car, and they act as ventilation spaces for the completed elevator car. This negates the need for the additional vents and therefore prevents weakening of the side panels.

    PNG
    media_image1.png
    571
    464
    media_image1.png
    Greyscale

Image 1: Figure 1 of US 20150175388 A1, annotated by Examiner
	Regarding claim 21, the combination of Klappholz and Ning et al. further teaches:
wherein the toe board (left vertical section of ceiling 14, Klappholz) includes two of the at least one projecting bracket (frame bumps 21, Ning et al.) and two of the uprights (sections A, B of walls 18, Klappholz) each have the slot (mounting slots 11, Ning et al.) formed therein, each of the slots receiving one of the two projecting brackets to hold the elevator car roof in the mounting position (in the combination of Klappholz and Ning et al. each upright would have mounting slots, each of which provided with a corresponding frame bump to hold the car roof in the mounting position).  
	Regarding claim 22, the combination of Klappholz and Ning et al. further teaches:

	Regarding claim 23, the combination of Klappholz and Ning et al. further teaches:
 wherein the projecting brackets (frame bumps 21, Ning et al.) are arranged symmetrically to a center axis (center axis from front to back the car) of the elevator car roof (left and right vertical sections of ceiling 14, Klappholz are spaced equally distant from the center of the roof).  
	Regarding claim 24, Ning et al. further teaches:
wherein the slots (mounting slots 11, Ning et al.) are formed correspondingly to the projecting brackets (frame bumps 21, Ning et al.) received therein.  
	Regarding claim 25, the combination of Klappholz and Ning et al. further teaches:
wherein the projecting brackets (frame bumps 21, Ning et al.) and the slots (mounting slots 21, Ning et al.) are formed such that tops of the uprights are flush with an upper edge of each of the toe boards when the elevator car roof is in the mounting position (see figure 4, Ning et al., the tops of frame bumps 21 are aligned with the top of the car roof as shown in figure 1 of Ning et al. and would therefore align the tops of the sections A, B, C, and D and the uppers edges of the left and right vertical sections of ceiling 14 of Klappholz).  
	Regarding claim 26, Ning et al. further teaches:
wherein the projecting brackets (frame bumps 21, Ning et al.) and the slots (mounting slots 11, Ning et al.) are formed individually such that the elevator car roof can be brought into the mounting position in only one orientation of the elevator car roof relative to the uprights.  
.

Response to Arguments
	Applicant's arguments filed November 24, 2021 have been fully considered but they are not persuasive. On page 6 of the Remarks, Applicant argues that Klappholz does not have a “toe board” because there is no disclosure that the vertical sections of the ceiling meet the standard defined by the Occupational Safety and Health Administration (OSHA) as having “a minimum vertical height of 3.5 inches as measured from the top edge of the toe board to the level of the walking-working surface.” Examiner respectfully disagrees. The sections of the ceiling of Klappholz referred to as “toe boards” by the Examiner extend vertically from the horizontal surface of the roof. The current application shows similar structure of vertical portions extending vertically from the horizontal surface. There is no further description of the structure of the toe boards in the claims or in the Applicant’s specification that the toe boards  of the current application are required to meet the standard described by the Applicant in the Remarks. 
	On page 6 Applicant further argues that the vertical sections attached to the side walls 18 are connected by a plurality of rails that are the same height thereby preventing the vertical sections from functioning as toe boards for objects having horizontal dimensions greater than the distance between two adjacent rails. The presence of rails does not alter the structure of the vertical sections of the ceiling. Further, it is not clear what Applicant intends is the function of the toe boards or how the horizontal rails prevent that function. There is no limitation in the claims that references the function of the toe boards.

	At the bottom of page 8 and page 9, Applicant argues that the modification of Klappholz by Ning would not result in meeting the limitation of “tops of the uprights are flush with an upper edge of each of the toe boards” because Klappholz fails to teach “toe boards”. Examiner respectfully disagrees and contends that Klappholz has toe boards that meet the limitations of the claims.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        


/M.M.L./Examiner, Art Unit 3654